DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan S. Wade on 01/12/2021.

Claim 14, line 1, replace “13” with --11--. 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art cited as pertinent to applicant’s disclosure below were considered but do not teach applicant’s limitation simulate inputs that are included in the one or more callback methods and that are intended for the code snippet to provide simulated inputs for the code snippet, the one or more mock-based unit tests configured to utilize (a) the wrapper function in lieu of the behavior of the one or more methods and (b) the simulated inputs in lieu of the inputs, the one or more initial unit tests configured to utilize (a) the behavior of the one or more methods rather than the wrapper function and (b) the inputs rather than the simulated inputs, the one or more mock-based unit tests and the one or more initial unit tests configured to call server-side code whether viewed alone or in combination with one another. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida (US-PGPUB-NO: 2015/0220424 A1) teaches generating double test proxies to refine testing a function under test and improve test coverage.
 Wu et al. (US-PGPUB-NO: 2015/0379169 A1) teaches efficient emulation for pseudo-wrapped callback handling in binary translation software.
 Abadi et al. (US-PGPUB-NO: 2018/0032425 A1) teaches automatically generating tests for COBOL code units extracted from a COBOL source code. 
 Ahuja et al. (US-PGPUB-NO: 2012/0158823 A1)
 Gautallin et al. (US-PGPUB-NO: 2015/0242303 A1) teaches examining an application to identify functions using a tracing function gathering performance and topology information.
 Tsantilis et al. (US-PGPUB-NO: 2012/0151455 A1) teaches analyzing a plurality of units of a software application to determine a dependency graph.
 Ben-Yair et al. (US-PGPUB-NO: 2017/0003989 A1) teaches creating canonical representation of a JavaScript API.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193